Citation Nr: 0724762	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from June 1969 to June 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

During the course of this appeal, the veteran withdrew the 
issues of entitlement to service connection for sinus and 
bilateral ankle conditions in a September 2004 letter.  
Additionally, the Board notes that the veteran was granted 
service connection for hearing loss and tinnitus in a 
December 2004 rating decision and has not appealed that 
decision.  Therefore, these issues are currently not on 
appeal before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his June 2005 substantive appeal, the veteran requested a 
Board hearing. Considerations of due process mandate that the 
Board may not proceed with review of the claim on appeal 
without affording the veteran an opportunity for the 
requested hearing. Therefore, a remand is required for the 
scheduling of a Board hearing.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.704 (2006). 

In regard to his motion to submit additional evidence; he has 
30 days to submit additional evidence.  The Board notes that 
the file is being returned to the Regional Office. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should review the evidence 
that has been added to the file.

2.  The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO in accordance with the procedures 
set forth in 38 C.F.R. section 20.704.  

3.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  By this remand, 
the Board intimates no opinion, either 
legal or factual, as to any final 
determination warranted in this case. No 
action is required of the veteran until 
he is notified by the RO. The purpose of 
this remand is to afford the veteran due 
process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




